Citation Nr: 1549148	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) review of it and any additional evidence received by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to an event, injury, or disease in service.

2. Tinnitus was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

2. Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A September 2011 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection for hearing loss and tinnitus, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a November 2014 statement of the case.  

Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  The Board notes an October 2002 VA treatment note indicates he was previously treated by a private physician, but the Veteran did not report the private provider treated him for hearing loss or tinnitus.  In his March 2011 claim for service connection and during the October 2015 Board hearing, the Veteran reported he only received VA treatment for his bilateral hearing loss and tinnitus.  Accordingly, there's no indication relevant treatment records are outstanding.  His service treatment records (STRs) are unavailable.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a February 2012 memorandum indicating that the Veteran's STRs were found to be unavailable after the National Personnel Records Center (NPRC) indicated his file there did not contain his STRs.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005).  A VA audiological examination was performed in March 2012.  The Board finds the examination report and opinions are adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported his opinions with adequate rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature and origin of his claimed hearing loss and tinnitus.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He did not indicate any relevant records were not associated with the claims file.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection "at a minimum where there is evidence of acoustic trauma."

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran contends exposure to aircraft noise without hearing protection in service caused hearing loss and tinnitus to manifest in service and persist since.  

The Veteran was provided a VA examination in March 2012.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  Current disabilities are therefore established.  Thus, the remaining questions are whether the current bilateral hearing loss and tinnitus are related to service.  

As noted, the RO made a formal finding of unavailability of his STRs in February 2012.  His DD Form 214 indicates he was an aircraft technician; as such, his statements regarding acoustic trauma in service are accepted. 

An October 2003 VA nursing note indicates the Veteran had hearing loss but not tinnitus.  A May 2005 VA treatment note indicates he complained of hearing loss, but reported he did not have tinnitus.  A November 2006 VA audiological consultation note indicates he reported he began to notice his bilateral hearing loss "a couple [of] years" before the evaluation and felt it was caused by his age and psoriasis.  He also reported a history of noise exposure in the military, including on the flight line, without hearing protection.  He denied a history of tinnitus.  Bilateral sensorineural hearing loss was diagnosed.  An April 2007 note indicates he denied having hearing loss and tinnitus.  An April 2009 note indicates he continued to deny having tinnitus.  A March 2011 consultation note indicates he reported he had experienced essentially constant tinnitus since active service.  

In his March 2011 claim for service connection, the Veteran asserted his hearing loss and tinnitus began in service.  He reported his military occupational specialty (MOS) was aviation instrument technician and that he worked on the flight line servicing and repairing planes without hearing protection.  He said his ears began ringing shortly after starting on the flight line, but the hearing loss occurred more gradually.  

In a September 2011 statement, the Veteran asserted that experts agree a single incident of prolonged noise exposure can affect hearing and speculated his time spent working on the flight line in service caused some, if not all, of his hearing loss.  He asserted it definitely caused the ringing in his ears that never stopped.  

In an October 2011 statement, the Veteran again reported he did not receive treatment for his hearing loss or tinnitus in service because even though he began experiencing it then, he did not know how much damage was being done.  

As noted, the Veteran was provided a VA examination in March 2012.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  The examiner indicated he reviewed the Veteran's claims file and opined the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  He based his opinion on the "lack of proximity between the dates of service and the date of [the] evaluation and lack of evidence contained in the" claims file.  He noted his opinion might change if the STRs were available for review.  He also noted the Veteran reported his tinnitus began in service, following exposure to aircraft noise without hearing protection. 

In his September 2015 substantive appeal, the Veteran again reported being constantly subjected to loud noises without hearing protection while working on the flight line in service.  

At the September 2015 Board hearing, the Veteran reiterated his assertion that he constantly subjected to loud noises without hearing protection while working on the flight line in service.  He said he complained of tinnitus in service, but was told nothing could be done to treat it.  He said he had experienced the tinnitus continuously since service.  He also reported he began experiencing decreased hearing in service.  He reported he was a hair stylist after service and was not exposed to loud noises.  He also submitted various articles indicating being exposed to aircraft noises without hearing protection could cause hearing loss and/or tinnitus.

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss or tinnitus.  

No treatment records are associated with the claims file that show the Veteran's bilateral hearing loss manifested to a degree of 10 percent or more within one year of separation from active service.  

Furthermore, the medical evidence of record does not relate the Veteran's current bilateral hearing loss or tinnitus to service.  The March 2012 VA examiner's conclusions are based on an accurate factual foundation and supported by sound reasoning.  The examiner noted the Veteran reported being exposed to aircraft noise without hearing protection, but opined his current hearing loss and tinnitus were not related to service based on the lack of documentation of hearing loss or tinnitus complaints for years after his discharge from active duty service.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical opinion to the contrary.  

In the absence of any persuasive and probative evidence that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.

The Board has considered the Veteran's reports of experiencing bilateral hearing loss and tinnitus since service and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find his reports of having hearing loss and tinnitus since service credible because his statements are inconsistent with the contemporaneous evidence.  As noted, the Veteran denied having tinnitus in October 2003, May 2005, November 2006, April 2007, and April 2009.  He specifically denied having a history of tinnitus during the November 2006 audiological consultation.  During the November 2006 evaluation, he also reported he only began to notice his hearing loss "a couple [of] years" before then.  

Further, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to hearing loss, which requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  While the Veteran is competent to report experiencing tinnitus, he is not competent to provide an opinion on the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


